DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 calls for “…wherein the tension control member comprises a locking member configured to lock the tension control member …” This language appears redundant because parent claim 1 already recites “… a biasing member disposed between the button and the first rack that actively locks the button …” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus; Harrison M. (US 20150374959 A1) in view of Cunningham; James S. et al. (US 20060074417 A1) in view of Kauphusman; James V. et al. (US 4846171 A). 
Regarding claim 1, Lazarus discloses a steerable elongated medical device (¶ [0005], [0024], a body cavity drainage device; ¶ [0028] FIG. 1 shows a drainage device 100); comprising: 
a tube configured to be inserted into a patient's body (¶ [0028], drainage tube 102); 

attached adjacent a distal end of the tube (Figs. 3, 4, first and second sides 408, 410 terminate at distal end 106); and 
a tension control member disposed adjacent a proximal end of the tube (¶ [0034], The activation apparatus 112 may include a pinion gear 302, a first rack 304, and a second rack 306); 
wherein the tension control member is configured to selectively apply a tension force to the first and second wires to bend the tube (¶ [0035], Movement of the first rack 304 may create tension in the first flexible member 308, which imparts a compressive force to a first side 408 of the drainage tube 102. Movement of the second rack 306 may allow slack in the second flexible member 310); 
wherein the tension control member comprises a rack and pinion linear displacement mechanism (¶ [0034], activation apparatus 112), comprising: 
a first rack operatively coupled to the first wire; a second rack operatively coupled to the second wire; a gear configured to mesh with the first and second racks (¶ [0034], first and second racks 304, 306 may be complementary to and meshed with the pinion gear 302); 
a biasing member that actively locks the button into a locked configuration, wherein the button transitions to an unlocked configuration when the button is decompressed, in the unlocked configuration, the button is movable (¶ [0040], the user 
Lazarus teaches the invention substantially as claimed by Applicant with the exception of a button coupled to the first rack and configured to displace the first rack proximally and distally. Cunningham discloses an open electrosurgical forceps (¶ [0002], [0012], [0062] FIGS. 1-13 … Forceps 100), comprising: 
a tension control member comprising a rack and pinion linear displacement mechanism, comprising: 
a first rack operatively coupled to a first elongate element; a second rack operatively coupled to a elongate element (¶ [0080], Drive rod 144 includes a distal end 144a which is configured to mechanically support a knife blade 146 thereto; ¶ [0081], drive rod 144 defines a first gear track or rack 148; ¶ [0083], a biasing member 164 (e.g., a coil spring) is operatively connected to second gear rack 162); 
a gear configured to mesh with the first and second racks (¶ [0081], Pinion gear 160 is inter-disposed between first gear rack 148 and second gear rack 162 so as to mechanically mesh both gear racks 148 and 162 with one another); and 
a button coupled to the first rack and configured to displace the first rack proximally and distally (¶ [0080], movement of finger tab 142 moves drive rod 144 in a corresponding direction within second shaft portion 120). 
Cunningham controls the motion of a retractable tool with an interface that can be operated with one hand (¶ [0082], facilitate handling and/or to enhance the overall ergonomics of the forceps 10; ¶ [0098], cutting mechanism 140 is activated by 
Lazarus and Cunningham lack a biasing member disposed between the button and the first rack. Kauphusman discloses an angioplasty catheter (col. 1, lines 10-15; col. 3, lines 35-45, angioplasty catheter assembly including a catheter manifold 16 and an angioplasty catheter 18), comprising
a tension control member (cols. 3-4, lines 60-5, zero adjust slide 40); 
a button coupled to an elongate element and configured to displace the elongate element proximally and distally (col. 4, lines 50-55, A rearward portion of the housing wall is removed to reveal that zero adjust slide 40 is connected to move longitudinally with a zero adjust actuator 80; col. 5, lines 45-60, zero adjust slide 40 has a generally I-shaped cross-section, with a top portion 132 adapted to be contacted by the user's thumb); and 
a biasing member disposed between the button and the elongate element that actively locks the button into a locked configuration (col. 5, lines 60-67, A coil spring 144 surrounds pin 142 and is held under compression between bottom portion 134 and the top of actuator 80, to continually urge bottom portion 134 upwardly against flanges 138 and 140); 
wherein the button transitions to an unlocked configuration when the button is decompressed, in the unlocked configuration, the button is slidable in a proximal 
Kauphusman regulates the linear motion of an actuator, and prevents the actuator from moving until desired. One would be motivated to modify Lazarus and Cunningham with the biasing member of Kauphusman to prevent the button from sliding unless the user actively moves it. Therefore, it would have been obvious to modify Lazarus and Cunningham with the biasing member of Kauphusman in order to prevent unintended movement of a linear button. 

Regarding claim 15, Lazarus discloses a method of inserting a medical device into a patient's body (¶ [0043] Accordingly, a method of draining fluid from a body cavity may include positioning a distal end of a tube of a body cavity drainage device at a first position within the body cavity); comprising: 
obtaining a steerable medical device comprising: 
an elongate tube (¶ [0028], drainage tube 102);
first and second wires (¶ [0034], first and second flexible members 308, 310 … may include, for example, metallic wires); and 
a steering member disposed adjacent a proximal end of the elongate tube and coupled to the first and second wires (¶ [0034], The activation apparatus 112 may include a pinion gear 302, a first rack 304, and a second rack 306); 

actuating the steering member, wherein tension is selectively applied to the first and second wires to bend the distal end of the elongate tube (¶ [0043], rotating the rotatable control device of the body cavity drainage device, and the rotatable control device may be coupled to the distal end of the tube of the body cavity drainage device by flexible members); and 
directing the distal end to a target location (¶ [0043], The user may move the distal end of the tube of the body cavity drainage device to a second, different position within the body cavity). 
Lazarus teaches the invention substantially as claimed by Applicant but does not depress a button and slide the button proximally or distally. Cunningham discloses a steering member coupled to first and second elongate elements (¶ [0080], Drive rod 144 includes a distal end 144a which is configured to mechanically support a knife blade 146 thereto; ¶ [0081], drive rod 144 defines a first gear track or rack 148; ¶ [0083], a biasing member 164 (e.g., a coil spring) is operatively connected to second gear rack 162);
actuating the steering member by sliding a button proximally or distally (¶ [0080], movement of finger tab 142 moves drive rod 144 in a corresponding direction within second shaft portion 120). 

Lazarus and Cunningham do not depress a button when sliding the button proximally or distally. Kauphusman discloses a steering member (cols. 3-4, lines 60-5, zero adjust slide 40); and 
actuating the steering member by depressing a button and sliding the button proximally or distally (col. 6, lines 5-15, As seen from FIG. 6, slide 40 can be moved downwardly against the spring force in order to separate the locking surfaces from one another, releasing the slide for longitudinal travel).
Kauphusman prevents unintended motion of a linear actuator. Regarding the rationale and motivation to modify Lazarus and Cunningham with the locking button of Kauphusman, see discussion of claim 1 above. 

Regarding claims 2, 4, 5, 17 and 18, Lazarus discloses a medical device and method wherein the tension control member comprises a locking member configured to lock the tension control member such that the tube is in a bent configuration (¶ [0038] In some embodiments, the compliant locking mechanism 500 may include a lock lever 502 with a proximal end 504 pivotably affixed to a main housing portion 506 of the activation apparatus 112; ¶ [0039], In a locked position, the serrations 510 of the distal end 508 of the lock lever 502 may mesh with the gear teeth 512 of the pinion gear 302 and inhibit rotation of the pinion gear 302); 

the tension control member is configured to bend the tube into an arcuate shape of up to 180 degrees in a single plane (¶ [0035], the drainage device 100 may be configured such that the distal end 106 may rotate at least about 360° from a first fully curved position … to a second, opposite fully curved position); 
further comprising disengaging a locking member (¶ [0040] When a user desires to unlock the compliant locking mechanism 500, the user may depress the lock lever 502 with a force 602, as shown in FIG. 6); 
further comprising displacing a rack and pinion mechanism (¶ [0035], Rotation of the pinion gear 302 may cause generally linear movement of the first rack 304 in a first direction 404 and a corresponding generally linear movement of the second rack 306 in a second, opposite direction 406).

Regarding claims 3 and 20, Lazarus is silent whether the tension control member or steering member is configured to be activated by only one hand of a healthcare worker. Cunningham discloses a tension control member configured to be activated by only one hand of a healthcare worker (¶ [0082], facilitate handling and/or to enhance the overall ergonomics of the forceps 10; ¶ [0098], cutting mechanism 140 is activated by withdrawing on finger tab 142 in a proximal direction).
. 
Response to Arguments
The objection to claim 2 for minor informalities and the rejection of claim 3 under 35 USC § 101 are withdrawn in view of the amendments filed 22 February 2022. 
Applicant’s arguments filed 22 February 2022 regarding the rejection of claims 1-5, 15, 17, 18 and 20 as amended, under 35 USC § 102 and 103 over Lazarus and O'Sullivan, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Lazarus, Cunningham and Kauphusman (see above). 
Applicant’s arguments with respect to O'Sullivan have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

The double patenting rejections citing Lazarus ‘097; Harrison M. (US 9821097 B2), Lazarus ‘150; Harrison M. (US 10232150 B2) and Lazarus ‘033; Harrison M. (US 9604033 B2) are withdrawn in view of the amendments filed 22 February 2022.  These references do not claim a button. 
Applicant submits that independent claim 1 is amended to incorporate the features of dependent claim 7 (remarks p. 7). Applicant asserts that independent claim 15 is amended to incorporate the features of dependent claim 19 (remarks p. 10). Examiner notes that claim 1 has also been amended to describe a biasing member 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dale; Theodore Paul et al.	US 20140114403 A1
Blanco; Ernesto E.	US 20060052811 A1
Mills; Randall D.	US 20180263682 A1
Moses; Michael C. et al.	US 20060167452 A1
Ortiz; Mark S. et al.	US 20060253140 A1
Moses, Michael C.  et al.	US 20050119655 A1
Kortenbach; Juergen Andrew	US 6086600 A
Stephens; Randy R. et al.	US 5522833 A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781